The conviction is for unlawfully transporting whisky in a dry area; penalty assessed at confinement in the county jail for 90 days.
The statement of facts accompanying the record can not be considered for the reason that it does not bear the approval of the judge before whom the case was tried. See Vernon's Ann. Civ. Statutes, Articles 2239, 2243; Vernon's Ann. C. C. P., Article 760, subd. 2. The statement of facts is in question and answer form and therefore can not be considered by this Court. See Article 760, supra; also Piner v. State, 131 Tex. Crim. 266.
In the absence of bills of exception, as well as a statement of facts which can be considered, nothing is presented for review which would justify a reversal of the conviction.
The judgment is affirmed. *Page 572